Citation Nr: 1625808	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-20 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984 and July 1984 to March 1992.  He was awarded the Marine Corps Expeditionary Medal and Combat Action Ribbon for his service. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issue of entitlement to service connection for erectile dysfunction, secondary to the Veteran's PTSD, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, in a September 2008 rating decision, the RO denied the Veteran's claim for a bilateral foot condition, among other issues.  The Veteran filed new and material evidence regarding his bilateral foot condition on October 1, 2008, within one year of the rating decision.  The RO did not issue a subsequent rating decision; thus, this issue is still pending readjudication.  38 C.F.R. § 3.156(b).   The Board does not have jurisdiction over these issues and they are REFERRED to the AOJ for appropriate action. 
38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the hearing before the Board in March 2016, the Veteran testified that he has been treated at a Vet Center for approximately eight months.  These records are not associated with the record and a remand is necessary to obtain them.  See Bell v. Derwinski, 2 Vet. App. 611  (1992) (VA records are in the constructive possession of the agency and must be obtained if the material could be determinative of the claim).  Similarly, the RO stated in its November 2015 rating decision that it relied on Orlando VAMC treatment records from October 2009 through September 2015.  The only treatment records associated with the file from Orlando VAMC are from September 2009 through July 2011.  On remand, the RO should associate the remaining VAMC treatment records with the file and obtain any updated records from Orlando VAMC.  See id.

Additionally, the evidence has raised a claim for TDIU.  Specifically, the lay and medical evidence shows that the Veteran has been employed since separation from service as a correctional officer.  Although his current position is technically full-time, the Veteran testified that he regularly takes unpaid leave due to his PTSD symptoms and side effects from medication.  The Board does not have evidence regarding the frequency with which the Veteran uses unpaid leave.  A remand is therefore necessary to obtain relevant evidence that will enable the Board to determine whether the Veteran is gainfully-employed. 

The Veteran also testified that he has been disciplined at work for behavioral issues related to his PTSD.  When the RO requests information related to the Veteran's current employment, the RO should request that the Veteran submit evidence of all disciplinary actions taken against him at work, including the reasons for the disciplinary actions and the penalties. 

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran identify the Vet Center at which he receives treatment for PTSD.  The RO should obtain all outstanding Vet Center records.  Additionally, the RO should obtain updated Orlando VAMC treatment records from July 2011 through the present.  All obtained records should be associated with the record. 

2. Provide the appropriate notice to the Veteran regarding the issue of entitlement to TDIU benefits.

3. Request that the Veteran submit proof of income, documentation to support his claim that he takes unpaid leave due to his PTSD, and evidence related to disciplinary actions taken against him at work.  

4. After completing the above, adjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

